DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 13, Applicant claims “wherein the non-ion conductive insulating ceramic material is formed of one or both an oxide ceramic and a nitride ceramic.” However, the language in claims 2 and 12, on which claims 3 and 13 respectively depend, require one of a non-ion conductive insulating ceramic material and a non-ion conductive insulating resin material or formed of a composite material thereof.” 
Claims 4 and 14 is rejected by virtue of their dependence on claims 3 and 13, respectively and additionally having claims directed toward limitations not required by the invention. In particular, the ceramic material is not required in the scope of the invention of claims 4 and 14 and thus the composition of the oxide ceramic and nitride ceramic is not required in the scope of the respective claims.
Regarding claims 5 and 15, Applicant claims “wherein the non-ion conductive insulating resin material is formed of one or both of a thermoplastic resin and a thermosetting resin.” Similar to the indefiniteness rejections set forth above, the insulating resin material is not a required feature in claim 2 nor claim 12. Therefore, claims 5 and 15 are directed to limiting features not required by the scope of the respective claims.
Claims 6 and 16 is rejected by virtue of their dependence on claims 5 and 15, respectively and additionally having claims directed toward limitations not required by the invention. In particular, the insulating resin is not required in the scope of the invention of claim 4 and thus the composition of the thermoplastic and thermosetting resin is not required in the scope of the respective claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-11, and 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perego et al. (US 2020/0212508 A1).

Regarding claims 1 and 11, Perego teaches a Li-ion thin film microbattery with a LiPON solid electrolyte disposed in a central part of the microbattery, as shown in Fig. 11 (a central part including a solid electrolyte) [0072]. Perego further teaches wherein microbatteries commonly face a critical issue of contamination in the electronic circuitry by Li-ions [0088]. Perego teaches that it is necessary to implement a Li-ion barrier layer with proper insulation to stop any stray motion of Li-ions [0088]. Furthermore, the protective insulator is disposed completely around the solid state electrolyte, thereby meeting the claimed outer circumferential part on an outer circumference of the central part, as depicted in Fig. 11. Perego therefore reads on the claim limitation “a solid electrolyte sheet comprising: a central part including a solid electrolyte; and 5an outer circumferential part positioned on an outer circumference of the central part and containing a material having electrical insulating properties and non-ionic conductivity” because the protective insulator surrounds the solid electrolyte, which is interpreted as being positioned around the circumference of the electrolyte and the suitability of the insulator of Perego in acting as a Li-ion barrier is due to its non-ionic conductivity. 
Regarding claim 11, Perego further discloses the microbattery is comprised of a Li-free cathode comprising a transition metal oxide thin film (a positive electrode layer); an anode comprising a lithiated Ge or Si thin film (a negative electrode layer); and an electrolyte film disposed between the cathode and the anode (a solid electrolyte layer disposed between the positive electrode layer and the 5negative electrode layer and including a solid electrolyte) [0007]. Perego further discloses wherein the cathode is disposed directly above the solid state wherein areas of the positive electrode layer, the solid electrolyte layer, and the negative electrode layer are substantially the same as each other on a plane of projection when they are projected in a lamination direction). Perego further reads on the claim limitation “the solid electrolyte layer is formed of a solid electrolyte sheet having:  10a central part including the solid electrolyte; and an outer circumferential part positioned on an outer circumference of the central part and containing a material having electrical insulating properties and non-ionic conductivity” as set forth above in the analysis of claim 1.

Regarding claims 7 and 17, Perego discloses wherein the protective insulator is disposed entirely around the solid electrolyte, as depicted from a side view in Fig. 11 and from a top view in Fig. 12. 

Regarding claim 7, Perego meets the claim limitations of the solid electrolyte sheet of claim 1 as set forth above. Perego further reads on the claim limitation “wherein the outer circumferential part is formed over an entire circumference of the central part.”
Regarding claim 17, Perego meets the claim limitations of the all-solid-state battery of claim 11 as set forth above. Perego further reads on the claim limitation “wherein the outer circumferential part is formed over an entire circumference of the central part.”

Regarding claims 8 and 18, Perego discloses wherein the protective insulator is formed throughout the solid electrolyte sheet in a thickness direction, as depicted below in Modified Fig. 11 of Perego. 
Regarding claim 8, Perego meets the claim limitations of the solid electrolyte sheet of claim 1 as set forth above. Perego further reads on the claim limitation “wherein the outer circumferential 15part is formed throughout the solid electrolyte sheet in a thickness direction thereof.”
Regarding claim 18, Perego meets the claim limitations of the all-solid-state battery of claim 11 as set forth above. Perego further reads on the claim limitation “wherein the outer circumferential 15part is formed throughout the solid electrolyte sheet in a thickness direction thereof.

    PNG
    media_image1.png
    334
    404
    media_image1.png
    Greyscale

Regarding claims 9 and 19, Perego discloses wherein the circumferential part, the insulator of Perego, is provided integrally with the electrolyte sheet, as depicted in Modified Fig. 
Regarding claim 9, Perego meets the claim limitations of the solid electrolyte sheet of claim 1 as set forth above. Perego further reads on the claim limitation “wherein the outer circumferential part is an impregnated part provided integrally with the solid electrolyte sheet and impregnated with the material having electrical insulating properties and non-ionic 20conductivity” in light of [0094] the instant Specification which states that the “impregnated part can be formed by attaching the material having electrical insulating properties non-ionic conductivity to the separator substrate using, for example, a dipping method.” The examiner interprets the impregnated part to mean that the material is attached in some way to a substrate, such as with dipping or chemical vapor deposition.
Regarding claim 19, Perego meets the claim limitations of all-solid-state battery of claim 11 as set forth above. Perego further reads on the claim limitation “wherein the outer circumferential part is an impregnated part provided integrally with the solid electrolyte sheet and impregnated with the material having electrical insulating properties and non-ionic 20conductivity.”

Regarding claims 10 and 20, Perego discloses wherein the circumferential part, the protective insulator, is formed as part of a laminated structure on both the electric circuitry and the microbattery stack (Fig. 11, [0092]). 
Regarding claim 10, Perego meets the claim limitations of the solid electrolyte sheet of claim 1 as set forth above. Perego further reads on the claim limitation “wherein the outer circumferential part is a lamina-shaped part formed on a main surface of the solid electrolyte sheet.”
Regarding claim 20, Perego meets the claim limitations of the all-solid-state battery of claim 11 as set forth above. Perego further reads on the claim limitation “wherein the outer circumferential part is a lamina-shaped part formed on a main surface of the solid electrolyte sheet.”

Regarding claim 21, Perego discloses a solid electrolyte sheet as discussed in the claim 1 analysis above. In particular, the solid electrolyte sheet includes a LiPON solid electrolyte disposed in a central part of the microbattery, as shown in Fig. 11[0072]. Perego further teaches wherein microbatteries commonly face a critical issue of contamination in the electronic circuitry by Li-ions [0088]. Perego teaches that it is necessary to implement a Li-ion barrier layer with proper insulation to stop any stray motion of Li-ions [0088]. Furthermore, the protective insulator is disposed completely around the solid state electrolyte, as depicted in Fig. 11. 
The solid electrolyte acts as a separator in the microbattery disclosed by Perego. The central part with the solid electrolyte includes a substrate, either the electronic circuitry or the Si substrate with the LiPON electrolyte formed on either the anode or the cathode [0092]. Perego therefore reads on the claim limitation “a separator comprising: a central part including a separator substrate; and an outer circumferential part positioned on an outer circumference of the central 10part and containing a material having electrical insulating properties and non-ionic conductivity” wherein the separator substrate is either electronic circuitry or the Si substrate as shown in Fig. 11(a) and 11(b), respectively. Additionally, the 

Regarding claim 22, Perego meets the claim limitations of the separator of claim 21 as set forth above. Perego further discloses the microbattery is comprised of a Li-free cathode comprising a transition metal oxide thin film (a positive electrode layer); an anode comprising a lithiated Ge or Si thin film (a negative electrode layer); and an electrolyte film disposed between the cathode and the anode (wherein areas of the positive electrode layer, the separator, and the negative electrode layer are substantially the same as each other on a plane of projection when they are 20projected in a lamination direction) [0007]. Perego further discloses wherein the cathode is disposed directly above the solid state electrolyte which is itself disposed directly above the anode such that a projection of the anode significantly overlaps with a projection of the cathode and the solid state electrolyte in a lamination direction, as depicted in Figures 11 and 12 (). Perego further reads on the claim limitation “the separator has: a central part including a separator substrate; and an outer circumferential part positioned on an outer circumference of the central part and containing a material having electrical insulating properties and non-ionic 25conductivity” as set forth above in the analysis of claim 21. The microbattery of Perego therefore reads on the claimed lithium-ion battery because the anode is a lithiated thin film, thereby providing a source of lithium ions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perego et al. (US 2020/0212508 A1) as applied to claim 1 above.

Regarding claims 2 and 12, Perego meets the claim limitations of the solid electrolyte sheet of claim 1 and the battery of claim 2, respectively, as set forth above.  Perego further discloses wherein the protective insulator may be comprised of Si3N4 and/or SiO2 thin films and 3N4 and/or SiO2 thin films, as taught by Perego, with a reasonable expectation of success in providing a suitable insulator.
Modified Perego therefore reads on the claim limitation in claims 2 and 12 “wherein the material having 10electrical insulating properties and non-ionic conductivity is formed of one of a non-ion conductive insulating ceramic material and a non-ion conductive insulating resin material or formed of a composite material thereof” because the claim scope is interpreted such that it encompasses one of a ceramic material, one of a resin material, or a composite thereof. 

Regarding claim 3, Modified Perego meets the claim limitations of the solid electrolyte sheet of claim 2 as set forth above. Perego accordingly reads on the claim limitation “wherein the non-ion conductive 15insulating ceramic material is formed of one or both of an oxide ceramic and a nitride ceramic.”
Regarding claim 13, Modified Perego meets the claim limitations of the all-solid-state battery of claim 12 as set forth above. Perego accordingly reads on the claim limitation “wherein the non-ion conductive 15insulating ceramic material is formed of one or both of an oxide ceramic and a nitride ceramic.”

Regarding claim 4, Modified Perego meets the claim limitations of the solid electrolyte sheet of claim 3 as set forth above. Modified Perego accordingly teaches SiO2 and Si3N4 as ceramic materials used as the protective insulator, as set forth above. Perego therefore reads on the claim limitation “wherein the oxide ceramic is SiO2, and the nitride ceramic is Si3N4.”
Regarding claim 14, Modified Perego meets the claim limitations of the all-solid-state battery of claim 13 as set forth above. Modified Perego accordingly reads on the claim limitation “wherein the oxide ceramic is one or more materials selected from the group consisting of 20A1203, Y203, MgO, CaO, SiO2, ZrO2, and TiO2, and the nitride ceramic is one or more materials selected from the group consisting of AlN and Si3N4.”

Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perego et al. (US 2020/0212508 A1) as applied to claim 2 above and further in view of Haga et al. (US 2020/0313229 A1).

Regarding claims 5 and 15, Perego discloses wherein the solid electrolyte layer is insulated by a Li-ion barrier layer comprised of silicon oxide and silicon nitride, as set forth above. Perego fails to disclose wherein the insulating material is comprised of a resin material.

Haga teaches an all-solid-state battery with insulating layers 32 disposed to be in contact with peripheral edge sections of the solid electrolyte layer 10 [0076]. Haga further teaches wherein the insulating layers may be composed of an insulating material that lacks both electron conductivity and lithium ion conductivity [0076]. Haga teaches a number of materials that may be used as the insulating material, including: a thermoplastic resin such as polyethylene or 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the insulator of Perego such that it was comprised of a thermosetting resin or a thermoplastic resin, as taught by Haga, with a reasonable expectation of success in providing suitable insulation having no lithium ion conductivity. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended purpose (insulation). See MPEP 2144.07 
Regarding claim 5, Perego meets the claim limitations of the solid electrolyte sheet of claim 2 as set forth above. Modified Perego (Perego in view of Haga) further reads on the claim limitation “wherein the non-ion conductive 25insulating resin material is formed of one or both of a thermoplastic resin and a35 thermosetting resin.”
Regarding claim 15, Perego meets the claim limitations of the all-solid-state battery of claim 12 as set forth above. Modified Perego (Perego in view of Haga) further reads on the claim limitation “wherein the non-ion conductive 25insulating resin material is formed of one or both of a thermoplastic resin and a35 thermosetting resin.”

Regarding claims 6 and 16, Haga discloses that a suitable thermoplastic resin insulation layer may be polyethylene and a suitable thermosetting resin insulation layer may be an epoxy resin, as set forth above. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the insulator of Modified Perego such that the insulator was comprised of polyethylene or an epoxy resin, as taught by Haga, with a reasonable 
Regarding claim 6, Modified Perego meets the claim limitations of the solid electrolyte sheet of claim 5, as set forth above. Modified Perego (Perego in view of Haga) further reads on the claim limitation “wherein the thermoplastic resin is one or more materials selected from the group 5consisting of polyethylene, polypropylene, polystyrene, polycarbonate, a methacrylate resin, and an ABS resin, and the thermosetting resin is one or more materials selected from the group consisting of a phenol resin, an epoxy resin, polyurethane, a silicone resin, and an alkyd resin.”
Regarding claim 16, Modified Perego meets the claim limitations of the all-solid-state battery of claim 15, as set forth above. Modified Perego (Perego in view of Haga) further reads on the claim limitation “wherein the thermoplastic resin is one or more materials selected from the group 5consisting of polyethylene, polypropylene, polystyrene, polycarbonate, a methacrylate resin, and an ABS resin, and the thermosetting resin is one or more materials selected from the group consisting of a phenol resin, an epoxy resin, polyurethane, a silicone resin, and an alkyd resin.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Visco et al. (US 2017/0229731 A1) teaches an edge protected electrolyte sheet 101G fitted with electrically insulating edge-protector elements 105 [0162]. Visco further 
Gaben et al. (US 2018/0375151 A) teaches an all-solid-state battery including a solid electrolyte [0020]. Gaben further teaches wherein the battery is comprised of an encapsulation layer in order to protect the battery from the outside environment [0011]. Gaben teaches an encapsulation thin film that is chemically stable, resistant at high temperatures and impermeable to the atmosphere [0173]. The film is preferably comprised of a polymer, a ceramic, glass, or glass-ceramic which are further exemplified in the form of oxides, nitrides, phosphates, oxynitrides, or siloxane. Furthermore, this encapsulation layer is preferably coated with an epoxy resin [0173].
Maloney et al. (Materials Research Society symposia proceedings. Materials Research Society, January 2005) teaches that microchips have incorporated chemical vapor deposition ceramic films, most commonly silicon oxide and silicon nitride (pg. 2, para. 2). Maloney further teaches that silicon oxide and silicon nitride films have been combined to act as a barrier to ion-transport (pg. 2, para. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728